Case: 2:20-cr-00188-MHW-NMK Doc #: 34 Filed: 02/02/21 Page: 1 of 1 PAGEID #: 61




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

United States of America,

      V.                                           Case No. 2:20-cr-188

                                                   Judge Michael H. Watson
Gllberto RIvera-Castlllo,

                                     ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 32, that Defendant's guilty

plea be accepted. The Court accepts Defendant's plea of guilty to Count 1 of

the Amended Information, and he Is hereby adjudged guilty on that count. The

Court will defer the decision of whether to accept the plea agreement until the

sentencing hearing.

      IT IS SO ORDERED.




                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
